MILLER, Circuit Justice,
in rendering his judgment, observed that he was compelled to differ with the district court. The as-signee was not. under the circumstances, entitled to commissions. He was allowed a reasonable sum for what he actually did in signing the deed. Of this no complaint is made. But the assignee claims also a commission on the amount bid at the sale by the mortgagee. To this he is not entitled. All that the assignee did was to sign his name to the deed of sale, for which service he had been already paid. The trustee had made the sale, and the only claim the assignee could have under the law (Rev. St. § 5100) was for money actually received and paid out; and he had neither received nor paid out a dollar. It was claimed that, constructively. the whole amount had passed through his hands, but the fact was that no money had passed at all. as the creditor had bought in the property, which was credited on his debt. The bill of review must, therefore, be sustained, and the order of the district court reversed and set aside. Reversed.